ORDER
Appellee was awarded attorneys fees on appeal. The determination of an appropriate amount of fees on appeal and the appropriate amount of post-judgment interest due to appellee is referred to the court’s special master, Appellate Commissioner Peter L. Shaw, who shall conduct whatever proceedings he deems appropriate, and who shall have authority to enter an order awarding fees and the appropriate amount of post-judgment interest due to the appellee. See Introduction to Ninth Circuit Rules § C(2); 9th Cir. Gen. Orders 1.8, 6.3(e), 6.10.